

116 HR 5353 IH: Armed Forces Digital Advantage Act
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5353IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Ms. Houlahan (for herself and Mr. Meadows) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish a policy to promote and maintain digital and software development expertise in the
			 workforce of the Department of Defense.
	
 1.Short titleThis Act may be cited as the Armed Forces Digital Advantage Act. 2.Policy on the talent management of digital expertise and software professionals (a)Policy (1)In generalIt shall be a policy of the Department of Defense to promote and maintain digital expertise and software development as core competencies of civilian and military workforces of the Department, and as a capability to support the National Defense Strategy, which policy shall be achieved by—
 (A)the recruitment, development, and incentivization of retention in and to the civilian and military workforce of the Department of individuals with aptitude, experience, proficient expertise, or a combination thereof in digital expertise and software development;
 (B)at the discretion of the Secretaries of the military departments, the development and maintenance of civilian and military career tracks related to digital expertise, and related digital competencies for members of the Armed Forces, including the development and maintenance of training, education, talent management, incentives, and promotion policies in support of members at all levels of such career tracks; and
 (C)the development and application of appropriate readiness standards and metrics to measure and report on the overall capability, capacity, utilization, and readiness of digital engineering professionals to develop and deliver operational capabilities and employ modern business practices.
 (2)DefinitionsFor purposes of this section, digital engineering is the discipline and set of skills involved in the creation, processing, transmission, integration, and storage of digital data (including but not limited to data science, machine learning, software engineering, software product management, and artificial intelligence product management).
				(b)Responsibility
 (1)Appointment of OfficerNot later than 270 days after the date of enactment of this Act, the Secretary of Defense shall appoint a civilian official responsible for the development and implementation of the policy set forth in subsection (a). The official shall be known as the Chief Digital Engineering Recruitment and Management Officer of the Department of Defense (in this section referred to as the Officer).
 (2)Expiration of appointmentThe appointment of the Officer under paragraph (1) shall expire on September 30, 2029. (c)DutiesIn developing and providing for the discharge of the policy set forth in subsection (a), the Officer shall work with the Assistant Secretaries of the military departments for Manpower and Reserve Affairs to carry out the following:
 (1)Develop for, and enhance within, the recruitment programs of each Armed Force various core initiatives, programs, activities, and mechanisms, tailored to the unique needs of each Armed Force, to identify and recruit civilian employees and members of the Armed Forces with demonstrated aptitude, interest, and proficiency in digital engineering, and in science, technology, engineering, and mathematics (STEM) generally, including initiatives, programs, activities, and mechanisms to target populations of individuals not typically aware of opportunities in the Department of Defense for a digital engineering career.
 (2)Identify and share with the military departments best practices around the development of flexible career tracks and identifiers for digital engineering and related digital competencies and meaningful opportunities for career development, talent management, and promotion within such career tracks.
 (3)Develop and maintain education, training, doctrine, rotational opportunities, and professional development activities to support the civilian and military digital engineering workforce.
 (4)Coordinate and synchronize digital force management activities throughout the Department of Defense, advise the Secretary of Defense on all matters pertaining to the health and readiness of digital forces, convene a Department-wide executive steering group, and submit to Congress an annual report on the readiness of digital forces and progress toward achieving the policy set forth in subsection (a).
 (5)Create a Department-wide mechanism to track digital expertise in the workforce, develop and maintain organizational policies, strategies, and plans sufficient to build, maintain, and refresh internal capacity at scale, and report to the Secretary quarterly on the health and readiness the digital engineering workforce.
 (6)Assist the military departments in designing, developing, and executing programs and incentives to retain, track, and oversee digital expertise among civilian employees of the Department and members of the Armed Forces on active duty.
 (7)At the request of the Chief of Staff of an Armed Force, or the head of another component or element of the Department, undertake an executive search for key leadership positions in digital engineering in such Armed Force, component, or element, and develop and deploy agile hiring processes to fill such positions.
 (8)Identify necessary changes in authorities, policies, resources, or a combination thereof to further the policy set forth in subsection (a), and submit to Congress a report on such changes.
 (d)Implementation planNot later than May 1, 2020, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a plan to carry out the requirements of this section. The plan shall include the following:
 (1)An assessment of progress of the Secretary in recruiting an individual to serve as the Officer required to be appointed under subsection (b).
 (2)A timeline for implementation of the requirements of this section, including input from each military department on its unique timeline.
 (3)Recommendations for any legislative or administrative action required to meet the requirements of this section.
				